Citation Nr: 1330056	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  12-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 20 percent for osteoarthritis of left shoulder, to include claims for left arm and shoulder dislocation (hereinafter "left shoulder disability").


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Esquire


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 





INTRODUCTION

The Veteran, the appellant in this case, had active military service from June 1965 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran is left-handed, thus, his left shoulder is his major/dominant extremity.

2.  For the entire rating period on appeal, the Veteran's left shoulder disability has been manifested by mild to moderate visible and palpable atrophy; guarding of movement; instability; limited and painful motion; and, infrequent episodes of dislocation (subluxation) of the scapulohumeral joint.

3.  For the entire rating period on appeal, the Veteran's left shoulder disability has not manifested as limitation of motion of the arm to midway between the side and shoulder level; ankylosis of the scapulohumeral articulation; recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; or malunion of the humerus with marked deformity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for a left shoulder disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the initial rating issue decided herein.  The RO sent the Veteran a letter in June 2010 that informed him of the requirements needed to establish service connection left arm and shoulder disabilities, including information regarding the assignment of ratings and effective dates.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate                 38 U.S.C.A. § 5103(a)  notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R.             § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes VA examination reports and lay statements.  The Veteran signed a June 2010 authorization and consent to release information for private treatment records dated in summer 1970.  The RO requested the identified records and, by a letter dated October 2010, was informed that the facility holds records for ten years and, as such, any records associated with the Veteran had been destroyed.  Thus, the Board finds further attempts to obtain this evidence would be futile and is therefore not required by the duty to assist.  38 C.F.R. § 3.159(c).  

Additionally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the issue that has not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's appeal.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2011, March 2011, and February 2013.  The Board finds the VA examinations were thorough and adequate for rating purposes.  The March 2011 and February 2013 VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, made specific findings indicating the nature of the Veteran's claimed disabilities, and addressed the relevant criteria in the applicable diagnostic codes.  The Board notes that the February 2011 VA examiner did not have access to the Veteran's service treatment records during the examination.  However, the Board finds the absence of these records during the examination does not make the examination inadequate for rating purposes.  Since the Veteran's left shoulder disability is service connected, the focus on this appeal centers around the current findings regarding the level of disability and not the in-service history of any left shoulder disability.  The February 2011 VA examiner personally interviewed and examined the Veteran, made specific findings indicating the nature of the Veteran's claimed disabilities, and addressed the relevant criteria in the applicable diagnostic codes.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the examinations and there is no indication of worsening since.  As such, the Board finds the examination reports adequate to adjudicate the Veteran's claim for a higher initial rating for a left shoulder disability and no further examination is necessary.

The Veteran was offered the opportunity to testify at a hearing before the Board, but withdrew a hearing request in January 2013..  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of     38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Rating for Left Shoulder Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.

The Veteran is service connected for a left shoulder disability initially evaluated as 20 percent disabling.  The Veteran contends he experiences daily pain from his left shoulder disability and that he is unable to play sports or shovel snow because of his shoulder.  The Veteran stated he has some difficulty putting on long sleeved shirts or threading his belt loop.  The Veteran stated he experiences episodes of dislocation of his left shoulder and well as flare ups three to four times per a year.

Having reviewed the evidence of record, the Board finds that the criteria for an initial rating greater than 20 percent for the Veteran's left shoulder disability for the entire rating period has not been met or more nearly approximated. 

The Veteran's left shoulder disability is currently assigned a 20 percent disability rating under Diagnostic Code (DC) 5202.  The February and March 2011 VA examination reports note that the Veteran is right hand dominant.  The February 2013 VA examination report notes that the Veteran is left hand dominant.  Resolving all reasonable doubt in the Veteran's favor, the Board observes that the Veteran is left handed.  Thus, the criteria for a dominant joint apply to the service-connected left shoulder.  38 C.F.R. § 4.69.  

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and, internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

DC 5202 pertains to other impairment of the humerus.  38 C.F.R. § 4.71a.  Under DC 5202, for impairment of the humerus in the major arm, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity or for recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent rating is warranted when there is malunion of the humerus with marked deformity or for recurrent dislocations of the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted the fibrous union of the major humerus.  A 60 percent rating will be assigned for nonunion (false flail joint) of the major humerus.  An 80 percent rating will be assigned for loss of head (flail shoulder) of the major humerus.    

As stated above, the Veteran contends that he is entitled to a higher initial rating for the left shoulder disability.  In connection with his appeal, the Veteran underwent a VA contract examination in February 2011.  The Veteran reported symptoms of left shoulder pain, weakness, instability, giving way, stiffness, "locking," fatigability, and lack of endurance.  The Veteran reported experiencing flare ups when he played sports or physical activity two to three times a year with duration of five to ten minutes.  The Veteran reported that pain medication alleviated his flare ups.  The Veteran reported he suffered from episodes of dislocation, specifically noting his initial injury in service, as well as that his left shoulder pops and locks up.

The examination report included objective range of motion testing which notes objective evidence of instability, guarding of movement of the left shoulder and also indicated that there was no guarding of movement of the left wrist, elbow and forearm.  It was indicated that there was decreased range of motion in the Veteran's left shoulder with left flexion to 145 degrees, left abduction to 139 degrees, left external rotation to 75 degrees, and left internal rotation to 45 degrees.  Upon repetition, additional limitations of motion were found with left flexion to 139 degrees, left abduction to 130 degrees, left external rotation to 75 degrees, and left internal rotation to 45 degrees.  No objective evidence of pain, fatigue, weakness, lack of endurance, or incoordination was noted upon initial range of motion testing or following repetitive motion.  The examiner noted no ankylosis of the shoulder joints.  The Veteran was diagnosed with degenerative joint disease of the left shoulder, with moderate instability from rotator cuff atrophy.  

The Veteran underwent another VA joints examination in March 2011.  The Veteran reported that his left shoulder pain had increased over the last five to seven years.  He stated he is unable to sleep on his left side due to development of left shoulder pain and that he experiences daily pain in his left shoulder.  The Veteran reported experiencing flare ups upon repetitive pushing, pulling, or overhead reaching or if he lays on his left shoulder that last for approximately 15 to 20 minutes.  He stated these flare ups occur three to four times a year and that he does not take medication for the flare ups.  The Veteran also reported experiencing severe flare ups three to four times per year that last for several days, especially in cold weather, or when inadvertently bumping his left shoulder, or if the shoulder is passively hyperextended.  The Veteran stated that he takes ibuprofen to help with the pain caused by these flare ups, but that reduction or cessation of the overhead, pushing, or pulling motions will ordinarily suffice to reduce his pain without medicine.  The Veteran reported some difficulty with putting on long sleeved shirts and threading his belt loop as well as being unable to shovel snow or play sports.

The examination report included objective range of motion testing which notes objective evidence of pain and stiffness, followed by fatigability, but not weakness or incoordination.  Objective testing found decreased range of motion in the Veteran's left shoulder with left flexion to 147 degrees, left abduction to 138 degrees, left external rotation to 77 degrees, and left internal rotation to 45 degrees.  The range of motion of the left shoulder was not further functionally limited following repetitive range of motion testing.  The examiner noted that the Veteran had a positive impingement sign on his left shoulder and visible and palpable atrophy to a mild to moderate extent on the left anterolateral deltoid mechanism.  Some palpable crepitus (i.e., grating, crackling, or popping sounds and sensations) were noted by the examiner at the left acromioclavicular joint on circumduction of the Veteran's left shoulder.  The Veteran's left arm was noted as one cm smaller in circumference than his right arm.  The Veteran was diagnosed with osteoarthritis of the left shoulder.

The Veteran underwent another VA joints examination in February 2013.  The Veteran reported constant pain in his left shoulder and continued difficulty with its use.  The Veteran reported that flare ups do not impact the function of his left shoulder and arm.  The Veteran was diagnosed with degenerative changes of the left shoulder and acromioclavicular joints.    

The examination report included objective range of motion testing which notes decreased range of motion with left flexion to 140 degrees with pain at 140 degrees and left abduction to 130 degrees with pain at 130 degrees.  The repetitive testing did not result in additional limitation in range of motion of the left shoulder and arm.  The examiner noted that the Veteran did not have any functional loss or functional impairment of the shoulder and arm.  The examination report notes that the Veteran did not have localized tenderness or pain on palpation of the joints, soft tissue, or biceps of either shoulder and he did not have guarding of either shoulder.  The examination report notes that the Veteran does not have ankylosis of the left shoulder joint.

The examiner noted the Veteran has a history of recurrent dislocation (subluxation) of the scapulohumeral joint with infrequent episodes.  The examiner also noted that the Veteran did not have malunion or nonunion of the clavicle or scapula.  During the examination, the Veteran reported his was unable to perform specific rotator cuff tests because he could not move his left shoulder due to pain.  The examiner noted that this appeared out of proportion to the radiological findings.

An evaluation higher than 20 percent under DC 5202, as concerning the major upper extremity, requires recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements; malunion of the humerus with marked deformity; fibrous union of the humerus; false flail joint; or, flail shoulder.  38 C.F.R. § 4.71a.  As detailed above, the February 2011 VA examination noted instability in the left shoulder joint and guarding of the left shoulder.  That report also indicated that there was no guarding of the left wrist, elbow and forearm.  The March 2011 VA examination noted evidence of mild to moderate visible and palpable atrophy as well as some palpable crepitus.  The February 2013 examination report noted that the Veteran has a history of recurrent dislocation (subluxation) of the scapulohumeral joint with infrequent episodes, but no guarding of the shoulder.  The three examination reports do not indicate, and the Veteran has not alleged, that he experiences recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all movements; malunion of the humerus with marked deformity; fibrous union of the humerus; false flail joint; or, flail joint.  Thus, a disability rating in excess of 20 percent is not warranted under the criteria of DC 5202.  Id.  

The Board also has considered whether a higher rating is warranted under any other code concerning disabilities affecting the major shoulder.  DC 5200 pertains to ankylosis of scapulohumeral articulation.  Id.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The February 2011 and February 2013 VA examination reports specifically note that the Veteran does not have ankylosis of the shoulder joints.  There is no suggestion that the Veteran's left shoulder is ankylosed in this respect, therefore precluding assignment of a higher rating under DC 5200.

DC 5201 pertains to limitation of motion of the arm.  With regard to the major upper extremity, arm motion to shoulder level warrants a 20 percent evaluation.  Arm motion to midway between the side and shoulder level warrants a 30 percent evaluation.  Arm motion to just 25 degrees from the side warrants a 40 percent evaluation.  The Board cannot assign a 30 percent evaluation under this code because the Veteran can move (elevate) his arm to more than midway between the side and shoulder level.  

As noted above, the objective range of motion testing conducted at the February 2011, March 2011, and February 2013 VA examinations all notes left flexion and abduction beyond midway between the side and shoulder level.  The February 2011 VA examination notes left flexion to 145 degrees and 139 degrees upon repetition as well as left abduction to 139 degrees and 130 degrees upon repetition.  The March 2011 VA examination notes left flexion to 147 degrees and left abduction to 138 degrees.  The February 2013 VA examination notes left flexion to 140 degrees and left abduction to 130 degrees.  These results indicate range of motion beyond shoulder level.  Additionally, the Veteran has not alleged that he is unable to move his arm beyond midway between the side and shoulder level.

Indeed, this is true even considering the extent of his pain.  See DeLuca v. Brown,   8 Vet. App. 202, 204-07 (1995).  The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§  4.40 and 4.45.  See also id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.   

In this case, the Veteran has complained of constant and daily pain in his shoulder, worsening of the pain in his left shoulder over the last five to seven years, and difficulty of use.  At the February 2011 VA examination,  the Veteran reported symptoms of left shoulder pain, weakness, instability, giving way, stiffness, "locking," fatigability, and lack of endurance.  The Veteran reported flare ups three to four times a year at both the February and March 2011 VA examinations.  At the February 2013 VA examination, the Veteran reported that flare ups do not impact the function of his left shoulder and arm.  
  
However, at the February 2011 VA examination, no objective evidence of pain, fatigue, weakness, lack of endurance, or incoordination was noted upon initial range of motion testing or following repetitive motion.  The examination report does note objective evidence of instability.  At the March 2011 VA examination, objective evidence of pain and stiffness, followed by fatigability were noted, but not weakness or incoordination.  The range of motion of the left shoulder was not further functionally limited following repetitive range of motion testing.  The February 2013 VA examination report noted that the Veteran does not have any functional loss or functional impairment of the shoulder of arm and that there was no localized tenderness or pain upon palpation of the joints.  The reported noted the Veteran did have pain upon range of motion testing, but that the Veteran did not have any functional loss or functional impairment of the shoulder and arm.  

The Board has reviewed the Veteran's complaints of constant and worsening pain and the limited use of his left arm and shoulder.  There is no question that the Veteran experiences left shoulder pain.  The Veteran is competent to give evidence about what he experiences, e.g. right shoulder pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, shoulder pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

The weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected left shoulder disability to warrant a higher rating for left arm restrictions under the applicable limitation of motion codes.  The VA examiners specifically addressed such considerations as pain, fatigue, and weakness, and the clinical findings do not show that pain on use or during flare ups results in additional functional limitation to the extent that the left shoulder limitation of motion would warrant a higher rating under Codes 5202.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There was a slight additional limitation of motion upon repetition at the February 2011 VA examination, with a loss of six degrees of left flexion to 139 degrees and a loss of nine degrees of left abduction to 130 degrees.  However, the Veteran's arm motion upon repetition is still greater than the limitation of motion required for a rating in excess of 20 degrees under DC 5201.  Thus, even considering the Veteran's pain and other manifestations (e.g., left shoulder instability, weakness, and fatigability), they do not result in additional function impairment, such as additional limitation of motion, to the point of entitling him to a rating higher than 20 percent.  The Board finds that the symptomatology of the Veteran's left shoulder disability does not more nearly approximate that required for a higher initial rating in excess of 20 percent under 38 C.F.R. § 4.71a.
 
For these reasons, the Board finds that a preponderance of the lay and medical evidence is against the appeal for an initial disability rating in excess of 20 percent for a left shoulder disability, and the claim must be denied.  As this is an initial rating case, consideration has been given to staged ratings for a left shoulder disability over the people of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the preponderance of the lay and medical evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
 
Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder disability is specifically contemplated by the schedular rating criteria.  The Veteran's left shoulder disability has been manifested by infrequent episodes of dislocation of the scapulohumeral joint, instability, guarding, painful movement, and mild to moderate visible and palpable atrophy.  The schedular rating criteria specifically contemplate ratings based this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5202.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.  
  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the left shoulder disability.  Rather, at the February 2011 VA examination, the Veteran stated that he was retired and that, while his left shoulder disability had affected his ability to lift and carry things at work, his left shoulder disability was not the reason for his retirement.  At the March 2011 VA examination, the Veteran stated he had retired in mid-2010 but did not allege that his retirement was in any way related to his left shoulder disability.  He has not alleged that he is, or was at any time, unemployable on account his left shoulder disability.  Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected left shoulder disability.


ORDER

An initial disability rating in excess of 20 percent for osteoarthritis of left shoulder, to include claims for left arm and shoulder dislocation, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


